Citation Nr: 9932969	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-11 710	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than April 24, 
1998, for an award of 100 percent for bronchitis.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion



FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1960 to December 1962.

2.	On November 3, 1999, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Columbia, South Carolina, that the veteran died on September 
[redacted], 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




			
      S. L. KENNEDY
	Member, Board of Veterans' Appeals



 


